Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 6, 2015

                                       No. 04-15-00502-CR

                                       Charles M. FINCH,
                                            Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5558
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER
         The clerk’s record was due October 2, 2015, but was not filed. On October 2, 2015, the
district clerk of Kendall County filed a notification of late record stating the clerk’s record was
not filed because appellant has not paid or made arrangements to pay the clerk’s fee to prepare
the record and appellant is not entitled to the record without paying the fee.

       We order appellant Charles M. Finch to provide written proof to this court on or before
October 16, 2015 that either (1) the clerk’s fee has been paid or arrangements satisfactory to the
clerk have been made to pay the clerk’s fee; or (2) appellant is entitled to the clerk’s record
without prepayment of the clerk’s fee. See TEX. R. APP. P. 20.1, 35.3(a). If appellant fails to file
such proof within the time provided, this appeal will be dismissed for want of prosecution. See
TEX. R. APP. P. 37.3(b).

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of October, 2015.

                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court